NEUBERGER BERMAN ALTERNATIVE FUNDS CLASS A PLAN PURSUANT TO RULE 12b-1 SCHEDULE A Class A of the following series of Neuberger Berman Alternative Funds is subject to this Plan Pursuant to 12b-1, at the fee rates specified: Series Fee (as a Percentage of Average Daily Net Assets of Class A) Neuberger Berman Absolute Return Multi-Manager Fund 0.25% Neuberger Berman Dynamic Real Return Fund 0.25% Neuberger Berman Flexible Select Fund 0.25% Neuberger Berman Global Allocation Fund 0.25% Neuberger Berman Long Short Fund 0.25% Neuberger Berman Risk Balanced Commodity Strategy Fund 0.25% Date: May 13, 2013
